In The
Court of Appeals
For The
First District of Texas
____________

NO. 01-05-00440-CR
____________

DERRICK BERNARD HANDY, Appellant

V.

THE STATE OF TEXAS, Appellee




On Appeal from the 337th  
Harris County, Texas
Trial Court Cause No. 1006775



 
MEMORANDUM  OPINION
               Appellant pleaded guilty to the offense of possession of a controlled
substance, cocaine less than one gram and plead true to the allegations in two
enhancement paragraphs.  In accordance with the plea bargain agreement, the trial
court sentenced appellant to confinement for two  years.  Appellant filed a timely
notice of appeal.  We dismiss for lack of jurisdiction.
               In a plea-bargained case in which the punishment assessed does not exceed
the plea agreement, a defendant may appeal only those matters that were raised by
written motion filed and ruled on before trial, or after obtaining the trial court’s
permission to appeal.  Griffin v. State, 145 S.W.3d 645, 648-49 (Tex. Crim. App.
2004); Cooper v. State, 45 S.W.3d 77, 80 (Tex. Crim. App. 2001); Tex. R. App. P.
25.2(a)(2).
               The trial court’s certification of appellant’s right to appeal in this case states
that this is a plea-bargained case and appellant has no right to appeal.  The record
supports the correctness of the certification.  Dears v. State, 154 S.W.3d 610, 614-15
(Tex.  Crim. App. 2005).  We must dismiss an appeal if the trial court’s certification
shows there is no right to appeal.  See Tex. R. App. P. 25.2(d).
                    Accordingly, we dismiss the appeal for lack of jurisdiction.
PER CURIAM
Panel consists of Justices Nuchia, Keyes, and Bland.
Do not publish.   Tex. R. App. P. 47.2(b).